FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 EVA ANGELINA JIMENEZ-                             No. 19-73193
 SANDOVAL,
                                Petitioner,         Agency No.
                                                   A072-991-558
                      v.

 MERRICK B. GARLAND, Attorney                         OPINION
 General,
                     Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Submitted September 2, 2021*
                   San Francisco, California

                     Filed January 13, 2022

 Before: Johnnie B. Rawlinson and Jay S. Bybee, Circuit
     Judges, and Kathleen Cardone,** District Judge.

                  Opinion by Judge Rawlinson


    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Kathleen Cardone, United States District Judge for
the Western District of Texas, sitting by designation.
2               JIMENEZ-SANDOVAL V. GARLAND

                            SUMMARY***


                             Immigration

    Denying Eva Jimenez-Sandoval’s petition for review of
a decision of the Board of Immigration Appeals that denied
her motion to reopen an in absentia deportation order, the
panel rejected Jimenez-Sandoval’s contention that, because
she was actually a minor when she was released on her own
recognizance without notice of her hearing to a reasonable
adult, the notice provided her was inadequate.

    When Jimenez-Sandoval was apprehended upon entry
into the United States, an immigration officer interviewed her
and prepared a Form I-213 (“Record of Deportable Alien”),
which indicated that Jimenez-Sandoval was 20 years old.
Immigration officers released her on her own recognizance
and served her with an Order to Show Cause (OSC) and a
Notice of Hearing. After Jimenez-Sandoval failed to appear
at her hearing, she was ordered deported in absentia. Almost
twenty years later, Jimenez-Sandoval filed a motion to
reopen, seeking to set aside the order on the basis that the
agency did not comply with the notice requirements for
minors. Jimenez-Sandoval provided a copy of her birth
certificate, which indicated that she was 17 years old when
apprehended. The immigration judge denied her motion, and
the BIA dismissed her appeal.

   The panel discussed Flores-Chavez v. Ashcroft, 362 F.3d
1150 (9th Cir. 2004), in which a detained fifteen-year-old

    ***
        This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             JIMENEZ-SANDOVAL V. GARLAND                    3

immigrant was released from custody to an adult relative, and
the OSC was served only on the minor, not the adult. The
court found notice insufficient, concluding that the only
reasonable construction of the statute and governing
regulations requires notice to both the minor and the adult to
whom the minor is released. The panel found Jimenez-
Sandoval’s case readily distinguishable from Flores-Chavez,
explaining that Jimenez-Sandoval was released on her own
recognizance presumably based on the immigration officers’
belief that she was not a minor. Because there was no adult
present to assume responsibility for ensuring Jimenez-
Sandoval’s appearance at future proceedings, the panel
concluded that the requirement of notice to an adult was not
triggered.

    The panel further explained that this case more closely
resembled Cruz Pleitez v. Barr, 938 F.3d 1141 (9th Cir.
2019), in which the court declined to extend the holding in
Flores-Chavez to encompass service on a minor over age
fourteen who had not been placed in detention. The panel
explained that here, as in Cruz Pleitez, no adult ever entered
an agreement with the government to assume responsibility
for petitioner. Accordingly, there was no reason to believe
that serving the OSC on an adult would be any more effective
in ensuring the minor’s attendance at the hearing than serving
notice on the minor. Therefore, under the facts of this case,
the panel concluded that the notice provided to Jimenez-
Sandoval was adequate.
4            JIMENEZ-SANDOVAL V. GARLAND

                        COUNSEL

Stacy Tolchin and Megan A. Brewer, Law Offices of Stacy
Tolchin, Pasadena, California, for Petitioner.

Jeffrey A. Hall, Counsel; Janice Kay Redfern, Senior
Litigation Counsel; Ethan P. Davis, Acting Assistant
Attorney General; United States Department of Justice, Civil
Division, Washington, D.C., for Respondent.


                        OPINION

RAWLINSON, Circuit Judge:

    Petitioner Eva Jimenez-Sandoval (Jimenez-Sandoval),
seeks review of a decision from the Board of Immigration
Appeals (BIA) denying her motion to reopen removal
proceedings. When Jimenez-Sandoval arrived in the United
States, she was taken into custody by immigration officers,
served an Order to Show Cause (OSC), and subsequently
released. After Jimenez-Sandoval failed to appear before the
Immigration Judge (IJ), she was ordered deported in absentia.
Jimenez-Sandoval seeks to set aside the in absentia
deportation order on the basis that the agency did not comply
with the notice requirements applicable to a minor in
immigration proceedings. We disagree, and DENY the
petition for review.

I. BACKGROUND

   Upon her entry into the United States, Jimenez-Sandoval
was apprehended by immigration officers. After interviewing
Jimenez-Sandoval, an immigration officer prepared a Form
              JIMENEZ-SANDOVAL V. GARLAND                          5

I-213 indicating that Jimenez-Sandoval was born on August
6, 1973, making her 20 years old at the time of her entry.1
Presumably because the immigration officers believed she
was an adult at the time of her entry, they released her on her
own recognizance and served her with an OSC and Notice of
Hearing. The served documents included the date, time, and
location of her deportation proceedings. Jimenez-Sandoval
failed to appear before the IJ and was ordered deported in
absentia.

    Almost twenty years after her entry, Jimenez-Sandoval
filed a motion to reopen her immigration proceedings. The
motion to reopen was predicated on her argument that the
Form I-213 from her initial entry erroneously recorded her
date of birth. To support her argument, Jimenez-Sandoval
provided a copy of her birth certificate listing her date of birth
as August 6, 1976, making her 17 years old at the time she
was apprehended by immigration officers. Because, she
asserted, she was actually a minor when she was released on
her own recognizance without notice to a reasonable adult,
the notice was inadequate under our precedent established in
Flores-Chavez v. Ashcroft, 362 F.3d 1150 (9th Cir. 2004).
The IJ was not persuaded, and denied Jimenez-Sandoval’s
motion to reopen. Jimenez-Sandoval appealed to the BIA,
which dismissed her appeal. Jimenez-Sandoval filed a timely
petition for review.




    1
       Form I-213 is a “Record of Deportable Alien” prepared and
maintained by the Immigration and Naturalization Service. Tejeda-Mata
v. INS, 626 F.2d 721, 723 (9th Cir. 1980).
6            JIMENEZ-SANDOVAL V. GARLAND

II. JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under 8 U.S.C. § 1252(a) to review
the BIA’s denial of a motion to reopen. See Etemadi v.
Garland, 12 F.4th 1013, 1018 (9th Cir. 2021). “We review
the denial of a motion to reopen for abuse of discretion. . . .”
Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016) (citation
omitted). “The BIA abuses its discretion when its decision is
arbitrary, irrational, or contrary to law.” Bonilla v. Lynch,
840 F.3d 575, 581 (9th Cir. 2016), as amended (citation and
internal quotation marks omitted). However, purely legal
questions are subject to de novo review. See Etemadi,
12 F.4th at 1018.

III.    DISCUSSION

    Because Jimenez-Sandoval’s petition relies so heavily on
our Flores-Chavez decision, a discussion of that decision in
some detail is warranted.

    In Flores-Chavez, a fifteen-year-old immigrant was
detained by immigration officials and later released into the
custody of an adult relative. See 362 F.3d at 1153. Just as
was true with Jimenez-Sandoval, Flores-Chavez failed to
appear at his removal proceedings and was ordered removed
in absentia. See id. at 1154. Flores-Chavez also filed a
motion to reopen his immigration proceedings. In his motion,
he asserted that he did not have notice of the immigration
proceedings due to improper service of the OSC and Notice
of Hearing. See id. We agreed with Flores-Chavez that
service of the OSC was inadequate. See id. at 1153. In doing
so, we addressed the interplay between two immigration
              JIMENEZ-SANDOVAL V. GARLAND                        7

regulations, 8 C.F.R. § 103.5a2 and 8 C.F.R. 242.24.3 See id.
at 1155–60.

    8 C.F.R. § 103.5a provided in pertinent part:

        This section states authorized means of
        service . . . on parties . . .

        (a) Types of service

                               ...

            (2) Personal service . . .

                (i) Delivery of a copy personally;

        (c) When personal service required —

                               ...

            (2) Persons confined,         minors,     and
                incompetents —

                               ...

                (ii) Incompetents and minors. [I]n the
                     case of a minor under 14 years of
                     age, service shall be made upon


    2
     Redesignated as 8 C.F.R. § 103.8(c)(2)(ii). See 76 F.R. 53764,
53771 (Aug. 29, 2011).
   3
     Redesignated as 8 C.F.R. § 236.3. See 62 F.R. 10312, 10362
(March 6, 1997).
8            JIMENEZ-SANDOVAL V. GARLAND

                    the person with whom the . . .
                    minor resides . . .

(emphases added).

    8 C.F.R. § 242.24 entitled “Detention and release of
juveniles,” provided in pertinent part:

       (a) Juveniles. A juvenile is defined as an
           alien under the age of eighteen (18) years.

       (b) Release. Juveniles [in custody] shall be
           released, in order of preference, to: (i) A
           parent; (ii) legal guardian; or (iii) adult
           relative . . . who are not presently in INS
           detention . . .

    In Flores-Chavez, the BIA relied on the provisions of
8 C.F.R. § 103.5a to reject Flores-Chavez’s claim that he did
not receive proper notice. See 362 F.3d at 1153. The BIA
concluded that “the INS was required to serve only [Flores-
Chavez], and not the adult to whom he was released from
custody, because he was over fourteen years of age at the
time.” Id. (citing the age provision in 8 C.F.R. 103.5a(c)(2)).

    “Construing the regulatory scheme governing juvenile
notice and release as a whole,” we concluded that “the only
reasonable interpretation of the regulations at issue requires
that the [INS] serve notice to both the ‘juvenile,’ as defined
in 8 C.F.R. § 242.24, and to the person to whom the
regulation authorizes release.” Id. at 1153.

   We rejected the government’s contention that § 103.5a
permitted service on juveniles alone if they were older than
             JIMENEZ-SANDOVAL V. GARLAND                     9

fourteen. See id. at 1157–58. Rather, we determined that the
age cutoff in § 103.5a was arbitrary, requiring consideration
of the overall regulatory framework to resolve the service
issue. See id. at 1159.

    Turning to the detention and release regulations for
juveniles set forth in § 242.24, we noted that the adult to
whom the minor is released assumes both custody and
responsibility for the minor immigrant who is released into
that adult’s care. See id. at 1157.

    We concluded that, in view of the “constitutional
concerns” that would otherwise arise, “the only reasonable
construction of the statute and implementing regulations
requires notice to the adult to whom the juvenile is released
from custody.” Id. at 1163 (emphasis added). Because that
adult assumes responsibility for the minor’s attendance at
future proceedings, we reasoned that the INS was required to
“serve notice of the minor’s rights and responsibilities upon
that adult if the minor is under eighteen.” Id. We described
notice to the adult as “the effective notice to which [Flores-
Chavez] was legally entitled . . .” Id. at 1157 (emphasis in
the original).

    We also explained that the interpretation of the
regulations was not inconsistent with the BIA’s explanation
of the purpose of § 103.5a to provide effective notice to
juveniles by serving “a notice to appear on the person with
whom a minor respondent resides.” Id. at 1163 (quoting In
re Mejia-Andino, 23 I&N Dec. 533, 536 (BIA 2002)).

    We observed that our interpretation of the regulations did
not conflict with the service provisions of § 103.5a because
§ 103.5a “is a general notice provision” that does not “purport
10           JIMENEZ-SANDOVAL V. GARLAND

to address the issue of notice to juveniles in custody who are
released to an adult for an appearance at a future hearing.”
Id. at 1158. In contrast, we explained, “§ 242.24 pertains
specifically to the protections afforded a juvenile who is
taken into INS custody and the responsibilities of the adult to
whom he is released.” Id.; see also id. at 1161–62
(explaining that “[t]he agency could provide the notice when
the adult arrives to take custody of the minor and could read
it simultaneously to the minor and the adult”).

    We can readily distinguish the facts of this case from
those considered by the Flores-Chavez panel in reaching its
conclusion that service on the minor was not sufficient.
Rather than being released from immigration custody into the
arms of a responsible adult, Jimenez-Sandoval was released
on her own recognizance presumably based on the
immigration officers’ belief that she was not a minor.
Because there was no adult present to assume responsibility
for ensuring Jimenez-Sandoval’s appearance at future
proceedings, the requirements of § 242.24 were not triggered.
See id. at 1161–62.

    In our view, the facts of this case more closely resemble
those recently addressed by our court in Cruz Pleitez v. Barr,
938 F.3d 1141 (9th Cir. 2019). In that case, we declined to
extend our holding in Flores-Chavez to encompass service on
a minor over age fourteen who had not been placed in
immigration detention. See id. at 1145.

    We focused on the fact that “no adult ever entered an
agreement with the government to assume responsibility for
Petitioner.” Id. at 1146. We noted the lack of clarity
regarding with whom Petitioner resided, including whether
anyone there was over eighteen. See id. In any event, there
              JIMENEZ-SANDOVAL V. GARLAND                         11

was no way of knowing whether any adult residing with
Petitioner “would have been willing to take the kind of
responsibility that was statutorily assigned in Flores-Chavez.”
Id. Ultimately, we concluded that absent investigating each
situation individually, “it is impossible to know whether a
particular minor over the age of 14 resides with an adult and,
if so, whether serving the OSC on that adult will be any more
effective in ensuring the minor’s attendance at the hearing
than serving notice on the minor.” Id.

    Unlike the petitioner in Flores-Chavez, Jimenez-Sandoval
was not released from detention into the custody of an adult.
As was the situation in Cruz Pleitez, “no adult ever entered an
agreement with the government to assume responsibility for
Petitioner.” Id. at 1146. Accordingly, there was no reason to
believe that “serving the OSC on [an] adult [would] be any
more effective in ensuring the minor’s attendance at the
hearing than serving notice on the minor.” Id. Therefore,
under the facts of this case, we conclude that the notice
provided to Jimenez-Sandoval was adequate. See Cruz
Pleitez, 938 F.3d at 1146–47. Consequently, the BIA acted
within its discretion in denying Jimenez-Sandoval’s motion
to reopen the removal proceedings due to inadequate notice.
See Salim, 831 F.3d 1133, 1137 (9th Cir. 2016). Therefore,
we deny the petition.4

    PETITION DENIED.




   4
     Because we determine that the BIA properly distinguished Flores-
Chavez, we need not address any estoppel issue.